                                           Case 21-14649                 Doc 4      Filed 07/15/21       Page 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                          District of Maryland
 In re       Mahmoud Musa Abulhawa                                                                            Case No.      21-14649
                                                                                    Debtor(s)                 Chapter       13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                 $                  4,925.00
              Prior to the filing of this statement I have received                                       $                  4,925.00
              Balance Due                                                                                 $                       0.00

2.     The source of the compensation paid to me was:

               Debtor                   Other (specify):           Delicious Gourmet paid $3,000.00.
                                                                     The Debtor paid $1,925.00

3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.    [Other provisions as needed]
                  Counsel may by application request approval of additional fees for prosecuting or
                  defending motions not relating to the plan confirmation, including, without limitation, motions for relief from, or
                  to extend, the automatic stay, motions to value, motion to incur new debt, or for claims objections. Such
                  application may be made on Local Form E with notice (Local Form E-1). The requirement for representation in all
                  matters in the bankruptcy case, stated in paragraph 2 above, applies without regard to the more limited coverage
                  of the $2,000.00 fee arrangements set forth in this subparagraph.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtor(s) in any dischargeability actions or any other adversary proceeding and contested
               matters.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 15, 2021                                                                 /s/ Richard Rosenblatt
     Date                                                                          Richard Rosenblatt
                                                                                   Signature of Attorney
                                                                                   Law Offices of Richard B. Rosenblatt, PC
                                                                                   Suite 302
                                                                                   30 Courthouse Square
                                                                                   Rockville, MD 20850
                                                                                   301.838.0098 Fax: 301.838.3498
                                                                                   rrosenblatt@rosenblattlaw.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
